Me15/867,543
RESISTIVITY-BASED CALIBRATION OF IN-SITU
ELECTROMAGNETIC INDUCTIVE MONITORING

XU ET AL.

DETAILED ACTION
(Notice of Allowance)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114 (RCE)
A request for continued examination dated 3/4/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/8/2020 has previously been entered.
Priority
Applicant’s claim for the benefit of a provisional applications PRO 62/562,976 09/25/2017 and PRO 62/446,277 01/13/2017 under 35 U.S.C. § 119(e) is acknowledged.
Information Disclosure Statement
Information Disclosure Statements filed on 7/27/2018, 3/10/2020, 9/8/2020 and 3/24/2021 are acknowledged and their contents have been considered.
Response to Amendment/RCE
The RCE was submitted with an IDS dated 3/4/2021.  The sole disclosed reference, Bailey III (U.S. Pub. No. 2007/0205765), has been considered and the Reasons for Allowance have been modified, below, to highlight a difference with this new reference.  The response dated 9/8/2020 has been considered in the previous Allowance.
Response to Arguments
Applicant’s arguments in the response dated 9/8/2020 have been considered and are found persuasive.  The remarks clarify the quantities utilized in the calculation step indicated below in the reasons for allowance and distinguish the Xu reference of record.
Pending Claims
Claims 1-18 are pending for examination. Claims 1, 7 and 13 are independent. 
Claims 1, 5-8, 11, 13-14 and 17 are currently amended. 
Claims 2-4, 9-10, 12, 15-16 and 18 are original. 
Allowable Subject Matter
Claims 1-18 are allowed.  All previous rejections and objections have been resolved and withdrawn.

The following is the Examiner's statement of reasons for allowance:

Claims 1-6.
Independent Claim 1 is allowed because the closest prior art, Bailey III (U.S. Pub. No. 2007/0205765), fails to anticipate or render obvious:
making a measurement in the absence of a substrate having an outer conductive layer using the in-situ electromagnetic induction monitoring system to generate a second signal value measurement; and
calculating based on the first value representing the electrical resistivity at which the correlation function applies, the sheet resistance measurement, the first signal value measurement, and the second signal value measurement, an offset and a gain to apply to signals from the in-situ electromagnetic induction monitoring system to compensate for variation between the electrical resistivity at which the correlation function applies and the electrical resistivity of the first conductive layer, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 2-6 are allowed by virtue of their dependence on Independent Claim 1.

Claims 7-12.
Independent Claim 7 is allowed because the closest prior art, Bailey III (U.S. Pub. No. 2007/0205765), fails to anticipate or render obvious:
receive a second signal value measurement in the absence of a substrate having an outer conductive layer from the in-situ electromagnetic induction monitoring system; and
calculate based on the first value representing the electrical resistivity at which the correlation function applies, the sheet resistance measurement, the first signal value measurement, and the second signal value measurement, an offset and a gain to apply to signals from the in-situ electromagnetic induction monitoring system to compensate for variation between the electrical resistivity at which the correlation function applies and the electrical resistivity of the first conductive layer, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 8-12 are allowed by virtue of their dependence on Independent Claim 7.

Claims 13-18.
Independent Claim 13 is allowed because the closest prior art, Bailey III (U.S. Pub. No. 2007/0205765), fails to anticipate or render obvious:
receive a second signal value measurement in the absence of a substrate having an outer conductive layer from the in-situ electromagnetic induction monitoring system; and
calculate based on the first value representing the electrical resistivity at which the correlation function applies, the sheet resistance measurement, the first signal value measurement, and the second signal value measurement, an offset and a gain to apply to signals from the in-situ electromagnetic induction monitoring system to compensate for variation between the electrical resistivity at which the correlation function applies and the electrical resistivity of the first conductive layer, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent Claims 14-18 are allowed by virtue of their dependence on Independent Claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1-18 are pending for examination in this Office Action and all have been allowed for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857 


	/ALEXANDER SATANOVSKY/           Primary Examiner, Art Unit 2863